798 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kelly Gene BANNER, Plaintiff-Appellant,v.Lt. Bill BISHOP;  John Mashburn, Parole Officer;  BobHopson;  Joe Bowling and Joe Ledford, Defendants-Appellees.
No. 86-5592.
United States Court of Appeals,Sixth Circuit.
July 28, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On May 6, 1986, the district court "lodged" appellant's civil rights complaint (42 U.S.C. Sec. 1983).  The matter was referred to a magistrate who entered an "order" in which the magistrate found that appellant's motion to proceed in forma pauperis should be denied because the complaint was frivolous within the meaning of 28 U.S.C. Sec. 1915.  Appellant filed a notice of appeal from the magistrate's "order".


2
There is nothing in the record that would indicate that appellant consented to the plenary jurisdiction of the magistrate so as to enable the magistrate to dispose of appellant's case.  28 U.S.C. Sec. 636(c)(1).  Consequently, the "order" of the magistrate was apparently in the nature of a report and recommendation and is not appealable.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).


3
It is ORDERED that this appeal be and hereby is dismissed.